                                                                  Case 2:13-cv-00130-JAM-CKD Document 49 Filed 01/06/21 Page 1 of 2

                                                            1   Charles L. Post, State Bar No. 160443
                                                                Meagan D. Bainbridge, State Bar No. 240679
                                                            2   weintraub tobin chediak coleman grodin
                                                                law corporation
                                                            3   400 Capitol Mall, 11th Floor
                                                                Sacramento, California 95814
                                                           4    Telephone: 916/558.6000
                                                                Facsimile:   916/446.1611
                                                            5
                                                                Attorneys for Defendant
                                                            6   RABOBANK, N.A.
                                                            7

                                                            8                                   UNITED STATES DISTRICT COURT

                                                            9                                   EASTERN DISTRICT OF CALIFORNIA

                                                           10
weintraub tobin chediak coleman grodin




                                                           11   JASBIR LALLY,                                     )   Case No. 2:13-cv-00130-JAM-CKD
                                                                                                                  )
                                                           12                     Plaintiff,                      )   ORDER TO RELEASE SECURITY DEPOSIT
                                                                                                                  )
                                                           13           v.                                        )   POSTED BY DEFENDANT RABOBANK, N.A.
                                                                                                                  )
                                                           14   RABOBANK, N.A., DOES 1-10,                        )
                                                                                                                  )   Judge: Hon. John A. Mendez
                                                           15                     Defendants.                     )
                                                                                                                  )
                                         law corporation




                                                           16                                                     )   Complaint Filed: January 22, 2013
                                                                                                                  )   Counterclaim Filed: February 12, 2013
                                                           17                                                     )
                                                                                                                  )
                                                           18                                                     )
                                                                AND RELATED COUNTER-CLAIM                         )
                                                           19                                                     )
                                                           20

                                                           21           WHEREAS, on January 22, 2013, Plaintiff Jasbir Lally filed a Complaint in the
                                                           22   above entitled action;
                                                           23           WHEREAS, on February 12, 2013, Defendant Rabobank, N.A. filed a
                                                           24   Counterclaim;
                                                           25           WHEREAS, on February 20, 2013, the Court issued a Temporary Restraining
                                                           26   Order and Order to Show Cause re Preliminary Injunction;
                                                           27           WHEREAS, on February 21, 2013, pursuant to the Court’s Order of February 20,
                                                           28   2013, Defendant Rabobank, N.A. posted a security deposit in the amount of $5,000


                                                                {1915932.DOC;}                                1                     Order for Release of Security Deposit
                                                                  Case 2:13-cv-00130-JAM-CKD Document 49 Filed 01/06/21 Page 2 of 2

                                                            1   with the Court; and
                                                            2           WHEREAS, on January 16, 2015, a Stipulation and Order for Dismissal was filed
                                                            3   pursuant to the terms of a Settlement Agreement reached between the parties.
                                                           4            BASED ON THE FOREGOING, THE COURT HEREBY ORDERS THAT:
                                                            5           Defendant Rabobank, N.A.’s security deposit in the amount of $5,000.00,
                                                            6   posted on February 21, 2013 be released in its entirety and delivered to Defendant
                                                            7   Rabobank, N.A, in care of its attorneys at 400 Capitol Mall, 11th Floor, Sacramento,
                                                            8   California 95814.
                                                            9           IT IS SO ORDERED.
                                                           10
weintraub tobin chediak coleman grodin




                                                           11   Dated: January 5, 2021                        /s/ John A. Mendez
                                                           12                                                 THE HONORABLE JOHN A. MENDEZ
                                                                                                              UNITED STATES DISTRICT COURT JUDGE
                                                           13

                                                           14

                                                           15
                                         law corporation




                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28


                                                                {1915932.DOC;}                            2                  Order for Release of Security Deposit
